


Exhibit 10.1


 
August 19, 2014
 
 
 
Via Facsimile and email







United Steel, Paper and Forestry, Rubber, Manufacturing, Energy,
Allied Industrial and Service Workers International Union, AFL-CIO, CLC
5 Gateway Center, Suite 807
Pittsburgh, Pennsylvania 15222
Attention: Leo W. Gerard, President


Re: Director Designation Agreement


Dear Leo:


This letter confirms the USW’s agreement to permit Kaiser Aluminum Corporation
(the “Company”) to increase the size of the Company’s board from ten to eleven
board members through the Company’s June 2015 regular shareholders meeting for
the purpose of adding L. Patrick Hassey to the Company’s board without
increasing the number of directors to be nominated by the USW pursuant to the
terms of the Director Designation Agreement dated as of July 6, 2006 (the
“Director Designation Agreement”). This agreement is contingent and effective
upon Mr. Hassey’s addition to the Company’s board and will expire at the
Company’s June 2015 regular shareholders meeting when the Company expects the
size of the Company’s board to be reduced to ten board members. The Company
agrees and acknowledges that the rights of the USW under the Director
Designation Agreement from and after the Company’s June 2015 regular
shareholders meeting, including the USW’s nomination rights, will continue
without modification by this letter.


 
Very truly yours,
 
 
 
/s/ John M. Donnan
 
John M. Donnan









Agreed and Acknowledged:


United Steel, Paper and Forestry, Rubber,
Manufacturing, Energy, Allied Industrial and Service
Workers International Union, AFL-CIO, CLC




By: /s/ Leo W. Gerard        
Leo W. Gerard, President






